DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 04 October 2021. Claims 1, 2, and 5-9 are pending:
Claims 3 and 4 have been canceled; and
Claims 1, 2, and 5-9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of PCT/CN2019/111672, filed 17 October 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201811329059.X, filed 09 November 2018) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 5-8 are objected to because of the following informalities:
the claims recite dependence on Claim 4; however, Claim 4 has been canceled. Please amend to recite the correct dependencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Regarding Claim 5, the omitted steps are: how the loading buffer is related to or utilized in the claimed purification method. Please provide clarification or elucidation as to how the claimed loading buffer is utilized.
Regarding Claim 6, the omitted steps are: how the elution buffer is related to or utilized in the claimed purification method. Please provide clarification or elucidation as to how the claimed elution buffer is utilized.
Regarding Claim 7, the omitted steps are: how the sample loading concentration or even a sample is related to or utilized in the claimed purification method. Please provide clarification or elucidation as to how the claimed sample loading concentration and sample is utilized.
Regarding Claim 8, the omitted steps are: how the elution buffer is related to or utilized in the claimed purification method. Please provide clarification or elucidation as to how the claimed elution buffer is utilized.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Regarding Claim 1, the omitted structural cooperative relationships are between the biomimetic affinity ligand, the connecting arm, and the basic medium. It is unclear how these elements are structurally related to form the biomimetic affinity material. Claims 2 and 5-9 are also rejected due to their dependence on Claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan B Huang/Primary Examiner, Art Unit 1777